Citation Nr: 1546920	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-16 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from February 2010 to April 2012.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In addition to the paper claims file, there are additional documents in Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The service department issued the Veteran a general (under honorable conditions) discharge due to misconduct for his period of active duty service.

2.  The character of the Veteran's discharge is a bar to his receipt of Chapter 33 educational benefits.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. §21.9520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In cases such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (VCAA does not apply where the record indicates there is no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  In addition, the VCAA does not apply where application of the law to the facts is dispositive because there is no entitlement under the law to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Therefore, no additional action pertaining to VA's duties to notify and assist is required.

II.  Entitlement to Basic Eligibility for Educational Assistance Under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill)

The Veteran seeks entitlement to eligibility for educational assistance under 38 U.S.C.A. Chapter 33.

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C.A. Chapter 33 based on active duty service after September 10, 2001, if he serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a). 

Under paragraph (b), a Veteran is also eligible for benefits under 38 U.S.C. Chapter 33, if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b).

A plain reading of 38 C.F.R. §21.9520(a)(2)-(4) clearly reveals that an honorable discharge from service is required for the Veteran to establish eligibility for educational assistance under 38 U.S.C.A. Chapter 33.  However, subsection (a)(5) makes no mention of the need for an honorable discharge.  Hence, the Board interprets the plain language of 38 C.F.R. §21.9520(a) to not require an honorable discharge when eligibility is based upon one of the exceptions set forth under subsection (a)(5)(i)-(iii).

Here, the Veteran's DD Form 214 reflects that he served on active duty from February 2010 to April 2012.  However, his DD Form 214 reflects that his character of discharge was "General (under honorable conditions)."  The reason for the separation was "misconduct" and not a physical or mental condition or hardship as determined by the service department. 

Thus, the evidence of record establishes that the Veteran does not meet the requirement for eligibility for educational assistance under Chapter 33.  Specifically, for all of the service the Veteran completed after September 10, 2001, he received a General (under honorable conditions) discharge.  An "honorable discharge," and not an "under honorable conditions" discharge, is required by law for the Veteran to be eligible for educational assistance under Chapter 33, Title 38, and United States Code.  Here, the evidence of record establishes that the Veteran does not meet this requirement, and does not qualify for one of the exceptions.  The claims file contains no evidence that the Veteran was discharged from active service for a medical disorder that pre-existed service and was not determined to be service-connected, or was discharged for hardship, or was discharged for a physical or mental disorder that interfered with his performance of duty but was not characterized as a disability and did not result from the individual's own misconduct. 

While the Veteran has not challenged the character of his discharge, the Board nonetheless notes that service department findings (i.e., the Army, Navy, and Air Force) are binding on VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  See 38 C.F.R. § 3.203(a) (2015); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

There is no question that the Veteran's service is worthy of respect; however, the Board is bound by the law and has a quite limited authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey, 6 Vet. App. at 425.  Consequently, the Veteran's period of service from February 2010 to April 2012 which resulted in a General discharge (under honorable conditions), due to misconduct, cannot support a claim for the benefits sought.  His claim for educational assistance under Chapter 33 benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to eligibility for educational assistance under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


